              Case 2:19-cv-02077-RSM Document 25 Filed 05/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID CHARLES MAIER,

 9                              Plaintiff,                 CASE NO. 2:19-cv-02077-RSM-BAT

10           v.                                            ORDER DISMISSING WITHOUT
                                                           PREJUDICE
11   BILL ELFO et al.,,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The case is dismissed without prejudice.

19          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21

22

23



     ORDER DISMISSING WITHOUT
     PREJUDICE - 1
           Case 2:19-cv-02077-RSM Document 25 Filed 05/18/20 Page 2 of 2



 1

 2        Dated this 18th day of May, 2020.

 3

 4                                            A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DISMISSING WITHOUT
     PREJUDICE - 2
